Title: [Diary entry: 25 January 1786]
From: Washington, George
To: 

Wednesday 25th. Thermometer at 34 in the morning  at Noon and 40 at Night. Morning calm and very foggy till after 8 oclock when the fog

dispersed and was very pleasant. About one oclock the Wind sprung up at No. West but blew neither hard nor cold. Mr. Jno. Dandridge set off on his return home after breakfast. I rid to Morris’s, Muddy hole and Neck Plantations between Breakfast and dinner. The State of the Ice was such that I was obliged to disist from getting more until the next freezing spell. And set about the Banks round the Lawn, in front of the gate between the two Mounds of Earth.